Case 8:21-bk-10525-ES        Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48      Desc
                              Main Document    Page 1 of 17


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11

12
      In re:                                         Case No.: 8:21-bk-10525-ES
13

14    THE SOURCE HOTEL, LLC, a                       Chapter 11
      California limited liability company,
15                                                   DECLARATION OF ROBERT “CHARLIE”
               Debtor and Debtor in Possession.      CERVANTES IN SUPPORT OF:
16
                                                     (A) OPPOSITION TO MOTION OF
17
                                                         SHADY BIRD LENDING, LLC FOR
18                                                       ORDER EXCUSING STATE COURT
                                                         RECEIVER FROM TURNOVER OF
19                                                       ASSETS PURSUANT TO 11 U.S.C. §
                                                         543; AND
20                                                   (B) OPPOSITION TO MOTION OF
                                                         SHADY BIRD LENDING, LLC FOR
21
                                                         ORDER DESIGNATING CHAPTER 11
22                                                       CASE AS SINGLE ASSET REAL
                                                         ESTATE CASE PURSUANT TO 11
23                                                       U.S.C. §§ 101(51B) AND 362(d)(3)
24                                                   Hearing:
                                                     Date:    April 15, 2021
25
                                                     Time:    10:30 a.m.
26                                                   Place:   ZoomGov

27
28



                                                     1
Case 8:21-bk-10525-ES       Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48              Desc
                             Main Document    Page 2 of 17


  1                   DECLARATION OF ROBERT “CHARLIE” CERVANTES

  2          I, Robert “Charlie” Cervantes, hereby declare as follows:

  3          1.      Since August 15, 2019, I have been employed by M+D Properties (“M+D”) and

  4   oversee maintenance and security of The Source complex located on Beach Boulevard in Buena

  5   Park, including the office, entertainment, dining, and retail areas, and the area containing the

  6   seven-story hotel that will, upon completion, be called The Source Hotel (the “Hotel”). The facts

  7   stated herein are of my own personal knowledge or were made known to me by a review of the

  8   books and records of M+D and The Source at Beach, LLC, which records are kept in the

  9   ordinary course of business and are created and maintained at or near the time of the events

10    depicted therein by those with the responsibility to create or maintain them. If called upon as a

11    witness, I could and would competently testify thereto.

12           2.      I make this declaration in support of the opposition of The Source Hotel, LLC

13    (the “Debtor”) to the motion filed by Shady Bird Lending, LLC (“Shady Bird”) for the entry of

14    an order excusing Bellann R. Raile (the “Receiver”), who was appointed as receiver over the

15    Debtor’s assets on or about February 17, 2021, from the requirement to turn over possession of

16    the Hotel to the Debtor (the “Motion”).

17           3.      I was directed by M+D and the Debtor to provide access to the Hotel rooftop to a

18    maintenance contact for Shady Bird on January 27, 2021. I was advised that there would be one

19    individual who would be inspecting the rooftop equipment. Instead, a team of five individuals,
20    including Michael Schlesinger of Cambra Realty (“Cambra”) and four individuals from

21    Swinerton Builders appeared at the designated meeting time. I advised the group that I had been

22    instructed to show one individual to the Hotel rooftop, and that I would need further directions

23    from M+D or the Debtor to allow the entire group up. I am advised and believe that Mr.

24    Schlesinger contacted Ed Choi, who then contacted Leslie Chae, a member of the Debtor’s team.

25    Ultimately, as a compromise, the Debtor and M+D agreed to permit access to the Hotel to two

26    individuals from Swinerton Builders. However, once I took the two individuals to the Hotel

27    rooftop to inspect the rooftop equipment, the two individuals informed me that Swinerton
28



                                                      2
Case 8:21-bk-10525-ES           Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48           Desc
                                 Main Document    Page 3 of 17


  1   Builders had been hired to inspect the Hotel project and that they would need to view the full

  2   Hotel building. I responded that I had not been authorized to provide access to the entire Hotel

  3   building that day and requested that they schedule a new date/time with the Debtor for such

  4   access.

  5             4.       Since approximately August, 2019, I have been in charge of overseeing the day-

  6   to-day maintenance of the Hotel.

  7             5.       On March 25, 2021, I conducted a thorough walk-through of the Hotel to

  8   personally assess the maintenance issues raised by Shady Bird in the Motion and to take photos

  9   of the Hotel, which are included below.
         No. Shady Bird’s Allegation                Response/Observations
10
           1   There are substantial roof issues    Air vent openings on the Hotel roof were left
11             which currently permit the           covered and maintained regularly by M+D until
               intrusion of water into the          the Receiver took possession. Based on my March
12             structure.                           25 walk-through, it appears that the Receiver has
                                                    not regularly maintained the roof area, as the
13                                                  protective plastic coverings that M+D installed on
                                                    the vent openings immediately before the
14
                                                    Receiver’s appointment were still present, but
15                                                  there had been no efforts to fix any tears in the
                                                    covers or to refasten covers that were blown off.
16                                                  See photos below.
17
                     IMG 4922 – ripped cover circled
18

19
20

21

22

23

24

25

26

27
28



                                                        3
Case 8:21-bk-10525-ES    Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48             Desc
                          Main Document    Page 4 of 17


  1          IMG 4926 – loose fasteners

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12
             IMG 4954 – blown off cover has been ignored
13

14

15

16

17

18

19
20

21

22

23

24     No.   Shady Bird’s Allegation           Debtor’s Response
        2    The construction assemblies on    It is unclear to me what “construction assemblies”
25           the roof are incomplete and       Shady Bird is referring to. Based on my March 25
26           create an opportunity for water   walk-through, there appears to be no “construction
             infiltration.                     assemblies” other than the air vent openings issue
27                                             already discussed in Item No. 1 above.

28



                                                  4
Case 8:21-bk-10525-ES    Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48              Desc
                          Main Document    Page 5 of 17


  1     3    The fire sprinkler system is not   The water supply lines and the automatic
             currently capable of providing     sprinklers have all been installed the Hotel, as
  2          life-safety protection for the     confirmed for each of the floors I visited on my
  3          Project.                           March 25 walk-through (floors 1, 2, 4 and 7).
                                                However, the protective covers for the sprinklers
  4                                             are still in place because the ceiling drywall and
                                                finish have yet to be installed. See photos below.
  5

  6          IMG 4978 – Seventh floor hallway
  7

  8

  9

10

11

12

13

14

15

16
             IMG 5035 – Fourth floor hall is completed
17

18

19
20

21

22

23

24

25

26

27
28



                                                   5
Case 8:21-bk-10525-ES   Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48             Desc
                         Main Document    Page 6 of 17


  1          IMG_5090 – Second Floor Hallway

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12           IMG_5105 – First Floor
13

14

15

16

17

18

19
20

21

22

23

24     No.   Shady Bird’s Allegation          Debtor’s Response
        4    Due to neglect and exposure to   My construction crew applied sealant over the
25           UV rays, the pool deck will      pool deck and regularly maintained the area,
26           need substantial repair.         which was covered with a plastic tarp, until the
                                              Receiver took possession. Based on the March 25
27                                            walk-through, it appears that the Receiver has not
                                              regularly checked or maintained the pool deck as
28



                                                 6
Case 8:21-bk-10525-ES   Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48          Desc
                         Main Document    Page 7 of 17


  1                                        the tarp installed by M+D was torn and had blown
                                           off by wind, and there had been no efforts to put
  2                                        the tarp back in place or make other protective
  3                                        arrangements. See photos below.

  4
             IMG 4992 – Black tarp blown off, exposing brown surface
  5

  6

  7

  8

  9

10

11

12

13

14

15
             IMG 4990 – Black tarp blown off, exposing brown surface
16

17

18

19
20

21

22

23

24

25

26

27
28



                                               7
Case 8:21-bk-10525-ES   Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48             Desc
                         Main Document    Page 8 of 17


  1          IMG 5041

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12
             IMG 5049
13

14

15

16

17

18

19
20

21

22

23

24     No.   Shady Bird’s Allegation          Debtor’s Response
25      5    The pool has an accumulation     As part of my maintenance duties, my crew and I
             of water and trash making it a   had been pumping water out of the pool after each
26           breeding ground for mosquitos,   rainfall until the Receiver took possession.
             which may carry the West Nile    Accordingly, any water and trash accumulation in
27           Virus.                           the pool occurred after the Receiver took
                                              possession. Based on my March 25 walk-through,
28



                                                 8
Case 8:21-bk-10525-ES    Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48              Desc
                          Main Document    Page 9 of 17


  1                                            it appears that the Receiver has not pumped water
                                               out of the pool on any regular basis. See photo
  2                                            below.
  3

  4          IMG 5047

  5

  6

  7

  8

  9

10

11

12

13

14

15
       No.   Shady Bird’s Allegation           Debtor’s Response
16      6    Completed business finishes are   It is unclear what “completed business finishes”
             not being protected and are       Shady Bird is referring to. There are some HVAC
17
             exposed to waste or damage.       materials that have yet to be installed which are
18                                             currently stored on the roof, but none of those
                                               materials are being wasted or damaged. Based on
19                                             my March 25 walk-through, there appears to be no
                                               other “completed business finishes.”
20
        7    A      potentially    hazardous   The building sewer system is connected to the
21
             situation may exist if the        public system, but unused drains can emanate
22           building sewer system is not      sewer odors since the water that would otherwise
             connected to the public system.   drain down the pipes (like the P-traps, those U-
23                                             shaped pipes under drains) to seal against odors
                                               from the sewer line would evaporate. As part of
24                                             my maintenance duties, my crew and I regularly
25                                             flushed/drained/hosed water down these drains to
                                               maintain the water seal. Based on my March 25
26                                             walk-through, it appears that the Receiver has not
                                               performed proper maintenance by flushing toilets
27                                             or filling the P-traps, which has resulted in odors
                                               from the sewer line to come out. The Receiver’s
28



                                                  9
Case 8:21-bk-10525-ES    Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48            Desc
                         Main Document    Page 10 of 17


  1                                          staff acknowledged during my March 25 walk-
                                             through that the odor was likely from the toilet,
  2                                          shower and sink drains losing their water seal, and
  3                                          indicated they were unaware of any other
                                             chemical/hazardous reasons for the odor. See
  4                                          photos below.

  5
             IMG 5011 – toilet on Seventh Floor
  6

  7

  8

  9

10

11

12

13

14

15           IMG 5097 – sewer line w/ p-trap at First Floor of Retail

16

17

18

19
20

21

22

23

24

25

26

27
28



                                                  10
Case 8:21-bk-10525-ES    Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48                Desc
                         Main Document    Page 11 of 17


  1
             IMG 5098 – close up view of sewer opening, with a water sprayer that is not
  2          spraying any water.

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14           IMG 5098A – pipe is dry inside, exposing odor from sewer.

15

16

17

18

19
20

21

22

23

24

25
       No.   Shady Bird’s Allegation            Debtor’s Response
26
        8    HVAC package units have been       HVAC units have been stored in the covered
27           left unsecured and accessible to   parking structure and have been monitored
             thieves and vandals.               continuously by the security for the entire “The
28



                                                   11
Case 8:21-bk-10525-ES    Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48               Desc
                         Main Document    Page 12 of 17


  1                                            Source” complex. Even though the HVAC units
                                               are monitored regularly by security, the Debtor
  2                                            and M+D secured the HVAC units with fencing,
  3                                            which remain in place. See photo below.

  4
             IMG 5113
  5

  6

  7

  8

  9

10

11

12

13

14

15

16     No.   Shady Bird’s Allegation           Debtor’s Response
17      9    There are hazardous and caustic   It is unclear what “hazardous and caustic
             chemical unsecured at the         chemical” Shady Bird is referring as there is no
18           Project.                          detail provided. Based on my March 25 walk-
                                               through, it appears the reference is to a one-gallon
19                                             yellow chemical that was left sealed on the
                                               bathroom counter of Room 725 (see photo below).
20                                             Nothing else that resembled a chemical was
21                                             witnessed during my March 25 walk-through.

22

23

24

25

26

27
28



                                                  12
Case 8:21-bk-10525-ES     Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48              Desc
                          Main Document    Page 13 of 17


  1          IMG 5017

  2

  3

  4

  5

  6

  7

  8

  9
       No.   Shady Bird’s Allegation           Debtor’s Response
10     10    The Debtor’s failure to take      This appears to be a “catch all” reference to all of
             reasonable measures to            the Items discussed above, but my March 25 walk-
11           maintain, protect, and secure     through indicated nothing out of the ordinary. The
             the project under the operative   Debtor and M+D took reasonable measures to
12
             deed of trust.                    maintain, protect and secure the Hotel before the
13                                             Receiver took possession, but it appears that the
                                               Receiver has not continued such measures.
14
        11   The Debtor’s failure to prevent   While the Debtor was in possession, there was an
15           the project from becoming         incident where a vandal broke a layer of glass on a
16           vandalized, damaged,              dual-pane storefront glass window facing
             destroyed, and deteriorated.      Orangethorpe Avenue, which my crew cleaned out
17                                             by removing the broken glass. After the Receiver
                                               took possession, there was another incident where
18                                             a vandal broke through the same window, which
                                               resulted in the Receiver installing plywood to
19                                             cover the opening.
20

21

22

23

24

25

26

27
28



                                                  13
Case 8:21-bk-10525-ES   Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48   Desc
                        Main Document    Page 14 of 17


  1          IMG 5101

  2

  3

  4

  5

  6

  7

  8

  9

10           IMG 5102

11

12

13

14

15

16

17

18

19           IMG 5103 – facing Orangethorpe.

20

21

22

23

24

25

26

27
28



                                               14
Case 8:21-bk-10525-ES     Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48                Desc
                          Main Document    Page 15 of 17


  1    No.   Shady Bird’s Allegation             Debtor’s Response
       12    The Debtor’s failure to prevent     This appears to be another “catch all” reference to
  2          material physical waste of the      all of the Items discussed above, but my March 25
  3          project.                            walk-through indicated nothing out of the
                                                 ordinary. The Debtor and M+D took reasonable
  4                                              measures to maintain, protect and secure the Hotel
                                                 before the Receiver took possession, but it appears
  5                                              that the Receiver has not continued such measures.
  6
        13   The Debtor’s failure to allow       This appears to be a reference to the January 27,
  7          Shady Bird to enter upon and        2021 meeting at the Hotel discussed above, where
             inspect the project.                Mr. Schlesinger of Cambra brought an entire team
  8                                              of people to inspect the Hotel after requesting
                                                 access for one maintenance person to view the
  9                                              Hotel roof.
10
        16   The Debtor’s failure to maintain    My March 25 walk-through indicated nothing out
11           various systems and                 of the ordinary. The Debtor and M+D took
             improvements on the project         reasonable measures to maintain, protect and
12           such as the elevator, electrical,   secure the Hotel before the Receiver took
             HVAC, and plumbing.                 possession, but it appears that the Receiver has not
13                                               continued such measures.
14
        17   The Debtor’s failure to provide     To the best of my knowledge, there has always
15           any security for the project and    been, and continues to be, full time 24/7 security
             improvements.                       service for the entire “The Source” complex,
16                                               including the Hotel, courtesy of the real property
                                                 owner, The Source at Beach, LLC. To the best of
17                                               my knowledge, there has never been any
18                                               interruption of the security provided to the Hotel.

19      18   The Debtor’s failure to timely      I am not aware of any issues regarding the efficacy
             test the fire-life safety systems   of the fire-life safety systems, and I am not aware
20           which could completely destroy      of any “deadline” to test such systems.
             the project.
21

22

23

24

25

26

27
28



                                                    15
Case 8:21-bk-10525-ES   Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48   Desc
                        Main Document    Page 16 of 17
Case 8:21-bk-10525-ES                Doc 66 Filed 04/01/21 Entered 04/01/21 17:03:48                                      Desc
                                     Main Document    Page 17 of 17
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled DECLARATION OF ROBERT “CHARLIE”
 3   CERVANTES IN SUPPORT OF: (A) OPPOSITION TO MOTION OF SHADY BIRD LENDING, LLC
     FOR ORDER EXCUSING STATE COURT RECEIVER FROM TURNOVER OF ASSETS PURSUANT
 4   TO 11 U.S.C. § 543; AND (B) OPPOSITION TO MOTION OF SHADY BIRD LENDING, LLC FOR
     ORDER DESIGNATING CHAPTER 11 CASE AS SINGLE ASSET REAL ESTATE CASE PURSUANT
 5   TO 11 U.S.C. §§ 101(51B) AND 362(d)(3) will be served or was served (a) on the judge in chambers in
     the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On April 1, 2021, I checked the CM/ECF docket for this bankruptcy case or
 8   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 9
         •     Ron Bender rb@lnbyb.com
10       •     Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
         •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
11       •     Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
         •     Grant A Nigolian grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com
12       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Ho-El Park hpark@hparklaw.com
13       •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
         •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
14
     2. SERVED BY UNITED STATES MAIL: On April 1, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17   None.
                                                                                      Service List continued on attached page
18
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
19   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on April 1, 2021, I served the following persons and/or entities by personal delivery, overnight mail
20   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
21   mail to, the judge will be completed no later than 24 hours after the document is filed.

22   Served via Overnight Mail
     The Honorable Erithe A. Smith
23   United States Bankruptcy Court
     Ronald Reagan Federal Building and Courthouse
24   411 West Fourth Street, Suite 5040 / Courtroom 5A
     Santa Ana, CA 92701-4593
25
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
26   true and correct.

27    April 1, 2021                   Stephanie Reichert                                /s/ Stephanie Reichert
      Date                            Type Name                                         Signature
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
